DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/16/2019 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/29/2017. 
Status of Application
Claims 1-3, 7-8, and 10 are pending. Claims 1 and 7 are the independent claims. Claims 1-3, 7-8, and 10 have been amended. Claims 2-4 9, and 11-13 have been cancelled. This FINAL Office action is in response to the “Amendments and Remarks” received on 6/29/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/29/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
Office Note: Claims 4-7, 9, and 11-13 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Final office action and therefore the prior arguments are considered moot.
However, since the Office is using the same prior art for the claimed limitations, the Office will address all remarks that remain relevant.
Applicant remarks “Knechtel fails to disclose notifying the user of the alarm by both the alarm sound and the light” and the Office agrees. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It remains the Office’s stance that the combination of the cited prior art renders the claim limitations obvious. Bertness clearly states in paragraph 0012 and 0023 alerting the driver when battery temperatures cross thresholds by light and sound. Therefore the Office's respectfully disagrees with applicant’s arguments.

Applicant remarks “Knechtel fails to disclose driving the motor with a normal output instead of a correction output when the temperature of the battery is normalized” and the Office respectfully disagrees. First, it appears that applicant is arguing wording that is not in the claimed subject matter. The term “normalized” is not used in the claims thus stating the cited prior art teaches this is moot. Further, based on the claimed subject matter, as currently presented, it appears if the battery temperature level falls below the threshold, the vehicle must act as controlled and not corrected. Knechtel clearly discloses “monitoring the battery temperature”, as not just doing this one, but over and over, or repeatedly, thus the control would follow suit. Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                           Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-8 and 10 are rejected under 35 USC 103 as being unpatentable over Knechtel (DE102014106794A1), in view of JP (Japanese Patent Publication 3156582U) and in further view of Bertness (United States Patent Publication 2004/0140904).
With respect to Claim 1: While Knechtel discloses “An electric vehicle comprising” [Knechtel, Abstract and ¶ 0001]; 
“a traveling motor configured to operate a wheel” [Knechtel, ¶ 0021-0024]; 

“a controller configured to control the traveling motor and the working machine motor based on an output control signal” [Knechtel, ¶ 0008-0011]; 
“a battery configured to supply electric power to the traveling motor, the working machine motor, and the controller” [Knechtel, ¶ 0008-0011]; 
“a temperature detector configured to detect a temperature of the battery” [Knechtel, ¶ 0008-0011]; 
“wherein when a detected temperature from the temperature detector is greater than a predetermined reference temperature” [Knechtel, ¶ 0008-0011];
“the controller operates at least one of the traveling motor and the working machine motor with a corrected output smaller than a normal output set based on the output controls” [Knechtel, ¶ 0008-0011];
“wherein the temperature detecting unit detects a temperature of an electrolyte of the battery” [Knechtel, ¶ 0002];
“wherein when detected temperature from the temperature detecting unit becomes equal to or lower than the reference temperature after the at least one of the traveling motor and the working machine motor operates with the corrected output, the at least one of the traveling motor and the working machine motor operates with the normal output again” [Knechtel, ¶ 0008-0011];
Knechtel does not specifically state that the vehicle is a forklife, rather a truck that can lift and tilt or that the vehicle has an alarm unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of JP into the invention of Knechtel to not only monitor a battery system of a vehicle and control said vehicle based on the battery temperature as Knechtel discloses but to also use this system on a forklift as taught by JP with a motivation of creating a more robust system that can work on many vehicle with many motors and further JP demonstrates that temperature measured motor control is on many types of vehicles. Additionally, the claimed invention is merely a combination of old, well known elements battery monitoring with vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, Bertness, which vehicle control system that monitors a battery temperatures teaches “wherein the alarm unit outputs both alarm sound and light when at least one of the traveling motor and the working machine motor operates with the corrected output” [Bertness, ¶ 0012-0013];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bertness into the invention of JP to not only monitor a battery system of a vehicle 
With respect to Claim 2: Knechtel discloses “wherein when the detected temperature is higher than the predetermined reference temperature, the corrected output has a smaller value as a temperature difference between the detected temperature and the predetermined reference temperature is increased” [Knechtel, ¶ 0010].
With respect to Claim 3: Knechtel discloses “further comprising: a lookup table in which predetermined multiple corrected outputs are stored based on the temperature difference and the normal output” [Knechtel, ¶ 0010]; 
“wherein the controller selects any one corrected output corresponding to the temperature difference and the normal output from the lookup table and to operate at least one of the traveling motor and the working machine motor with the selected corrected output” [Knechtel, ¶ 0010].
With respect to Claims 7-8 and 10: all limitations have been examined with respect to the vehicle in claims 1-3. The method taught/disclosed in claims 7-8 and 10 

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669